J-S14004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    ANTHONY BRUCE ALMODOVAR                    :
                                               :
                      Appellant                :       No. 948 MDA 2016

              Appeal from the Judgment of Sentence May 13, 2016
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0004599-2015


BEFORE:      GANTMAN, P.J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.:                            FILED MARCH 28, 2017

       Appellant, Anthony Bruce Almodovar, appeals from the judgment of

sentence entered in the Lancaster County Court of Common Pleas, following

his convictions for person not to possess a firearm, firearms not to be

carried without a license, and two counts of possession of a controlled

substance.1 We affirm.

       The trial court opinion fully sets forth relevant facts and procedural

history of this case. Therefore we have no need to restate them.

       Appellant raises one issue for review:

          DID THE TRIAL COURT ERR IN DENYING [APPELLANT]’S
____________________________________________


1
  18 Pa.C.S.A. §§ 6105(a)(1), 6106(a)(1), and 35 P.S. § 780-113(a)(16),
respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S14004-17


         MOTION TO SUPPRESS, WHERE POLICE POSSESSED
         NEITHER    REASONABLE   SUSPICION   TO    DETAIN
         [APPELLANT], NOR REASONABLE SUSPICION TO BELIEVE
         THAT HE WAS ARMED AND DANGEROUS, TO SUPPORT
         THEIR FRISK OF HIM?

(Appellant’s Brief at 4).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable David L.

Ashworth, we conclude Appellant’s issue merits no relief.     The trial court

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, filed July 22, 2016, at 4-17) (finding:

case involved multiple reports of shots fired as confirmed by recovery of

shell casings at reported scene of shooting, which raised reasonable

suspicion of criminal activity; reports also described possible suspect as

younger black male wearing white t-shirt running from scene; while

investigating person caught on camera near scene of shooting, Sergeant

Stoltzfus also observed close to scene another person who fit reported

description of light-skinned black male in white t-shirt; second subject was

later identified as Appellant; Appellant appeared to be coming from scene of

shooting and walked with limp, which suggested to Sergeant Stoltzfus that

Appellant might have been injured in shooting incident; Sergeant Stoltzfus

asked Officer Wolpert to investigate Appellant, who voluntarily stated he had

firearm that Officer Wolpert recovered from Appellant’s waistband; Appellant

had no license for firearm; Appellant was arrested on outstanding bench


                                    -2-
J-S14004-17


warrant; during search incident to arrest, Officer Wolpert discovered

Appellant was in possession of synthetic marijuana and heroin; under

circumstances of this case, officers had reasonable suspicion to justify

investigative detention of Appellant).      The record supports the court’s

decision, and we affirm on the basis of the trial court opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/2017




                                     -3-